United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.G., Appellant
and
U.S. POSTAL SERVICE, THORNTON
BRANCH, Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Gregory A. Hall, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1677
Issued: June 1, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 12, 2009 appellant filed a timely appeal from a December 16, 2008 decision of
the Office of Workers’ Compensation Programs that denied his claim. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
emotional condition in the performance of duty causally related to factors of his federal
employment.
On appeal appellant through his attorney asserts that he sustained an emotional condition
due to overwork and his regularly assigned duties and that the Office did not make a proper
determination.
FACTUAL HISTORY
On September 6, 2006 appellant, then a 59-year-old supervisor, filed a Form CA-2,
occupational disease claim, alleging that factors of his employment caused stress. He stopped
work on August 25, 2006.

By letter dated September 15, 2006, the Office informed appellant of the evidence needed
to support his claim. Appellant submitted a statement with attachments in which he alleged daily
frustration due to factors of his employment. He alleged that on August 25, 2006 he was given a
letter of expectations and instructions by Shelby Broadway, manager of customer services,
following which he went to the emergency room. Appellant alleged a confrontation with a union
steward on July 16, 2005 and sought medical attention. He alleged that he had eight managers in
three years; a lack of support, cooperation and appreciation from management; an extremely
hostile union with excessive grievances filed against him and an extremely aggressive carrier
Virginia Venden. Appellant stated that deadlines and time frames were stressful, including the
“every piece every day” policy, and that he was held accountable for things out of his control.
During the past three years he had worked six days a week and worked on his day off. Appellant
noted that he had a previous history of post-traumatic stress disorder (PTSD) and anxiety
disorder due to being physically and mentally abused by his father and sexually abused by a
cousin. He alleged that he had to perform extra work to get the mail out because he did not have
enough carriers. Appellant submitted the August 25, 2006 letter of expectations and instructions
that included a list of appellant’s duties and responsibilities, and a rebuttal in which he disagreed
with some of the instructions. He attempted to get an intervention regarding the disruptive
behavior of Ms. Venden, that it was impossible to perform all the duties outlined in a day,
especially if he was to start at 6:30 a.m. rather than 5:30 a.m. as he had been working and that the
workload was unfairly distributed. Appellant acknowledged that he was guilty of cursing in the
workplace when there was an important message, and enumerated problems with Ms. Venden
who, he alleged, had filed numerous grievances and Equal Employment Opportunity (EEO)
claims, and Robert Mesa, a union steward. He further alleged there was a disparity in
management’s treatment of him and the other supervisor, Bill Patterson.
Appellant stated that, in the meeting with his supervisor, he felt the stress building and
when the meeting ended, told her that he could no longer take the stress and was taking medical
leave. He submitted a timeline, stating that Ms. Broadway began working at the employing
establishment on August 7, 2006, that she confronted him on August 10, 2006, he had a vertigo
attack on August 11, 2006, was given the letter on August 25, 2006 and then saw multiple
medical professionals. On September 22, 2006 appellant requested and was granted leave under
the Family and Medical Leave Act (FMLA).
In emergency room reports dated July 16, 2005, Dr. Janet M. Sweetman, Board-certified
in emergency medicine, noted appellant’s complaints of headache and chest pain. She diagnosed
atypical chest pain, suspect anxiety. An electrocardiogram (EKG) and chest x-ray were normal.
In an August 25, 2006 emergency room report, Dr. David Hugh Kruger, an osteopath, diagnosed
headache and chest pain. EKG and chest x-ray were normal. A computerized tomography (CT)
scan of the head demonstrated no acute abnormality and mild bilateral maxillary and ethmoid
sinus disease. In an August 28, 2006 report, Dr. Stanton R. Elzi, a Board-certified internist,
noted appellant’s complaint of extreme stress at work leading to vertigo, headache and chest
pain. He provided findings on physical examination and diagnosed acute situational stress,
essential hypertension and vertigo. Thomas C. Munnell, Ph.D., a clinical psychologist, provided
a duty status report dated August 31, 2006. He described hypervigilance and physical and
emotional over activity and diagnosed stress. Dr. Munnell advised that appellant could not work.
In a September 22, 2006 report, he advised that appellant had been seen five times since
August 31, 2006 reporting stress from his work environment with symptoms of anxiety, mild
depression, acute stress disorder and PTSD. Dr. Munnell stated that it was “most likely” that
2

appellant’s employment contributed to his condition, stating that “going from being seen as a star
performer to being handed a list of 23 things to change is not easy for anyone to assimilate.” On
September 28, 2006 he again advised that appellant could not work.
The employing establishment controverted the claim and in February 2, 2007 letters,
countered each of appellant’s allegations, stating that appellant wanted to do things the way he
always had and not implement recommended changes, noting that he would disappear for long
periods of time. The employing establishment advised that he was provided the resources
necessary to accomplish his duties and was not instructed to work six days a week or to take
work home, and that the August 25, 2006 letter presented to him by Ms. Broadway was not a
disciplinary letter but was informational and instructional. The employing establishment
submitted a chart of the hours appellant worked each week from pay period 19 in 2003 through
pay period 18 in 2006, an October 27, 2005 letter of warning for failure to follow instructions,
letters of instructions dated March 6 and November 3, 2005 and March 30, 2006, a notice
changing appellant’s reporting time, and a memorandum outlining the fiscal year 2006
expectations of the delivery superintendent.
In a September 26, 2006 statement, Anita Summerfield, manager, customer services,
advised that on August 25, 2006 appellant had a meeting with Ms. Broadway to discuss his work
deficiencies and conduct. She noted that she met with appellant on September 8, 2006 and gave
him a CA-2 claim form, advised that he was abrupt and used profanity on the workroom floor,
and stated that he was not required to work overtime and that there were no shortages that would
be detrimental to completing assignments. In a January 12, 2007 statement, Valorie Jordan, a
former safety specialist, noted that appellant became argumentative during a safety meeting in
June 2006. In a February 1, 2007 statement, Stacie Johnson, former branch manager, discussed
problems with the carriers and the union and confirmed that Ms. Venden had filed an EEO
complaint and other claims, that human resources denied appellant’s request for an intervention,
and that appellant had moved to another branch. In a number of statements, Ms. Broadway
noted that she was temporary manager and it was her responsibility to address appellant’s
performance. She disputed his allegations regarding their meeting on August 25, 2006, noting
that in many instances appellant failed to follow instructions, procedures and policy and that he
would perform craft duties when craft employees were available. Ms. Broadway stated that
appellant conducted investigative interviews with employees and that he had sufficient time to
complete his assigned duties, noting that he would disappear from the workroom floor without
informing anyone and took numerous smoking breaks, and that, while she was on the detail, she
was informed that he was rude, discourteous and inappropriate during a district meeting, that he
used profanity when speaking to her, and that, during her detail, she had several conversations
with appellant about his failure to follow instructions and proper procedures and his failure to
complete assigned tasks.
By decision dated May 7, 2007, the Office denied appellant’s claim, finding that, as he
failed to establish a compensable factor of employment, he did not establish that he sustained an
emotional condition in the performance of duty. On June 5, 2007 appellant, through his attorney,
requested a hearing. He requested that Ms. Johnson be subpoenaed, and attached a declaration
advising that she had been his manager for approximately three years and could attest to an
overburdened workload. By decision dated August 13, 2007, an Office hearing representative
remanded the case to the Office. He found that the majority of appellant’s contentions were not

3

compensable but the fact that he had to deal with a contentious employee Ms. Venden needed
further development.
By letter dated August 16, 2007, the Office asked that the employing establishment to
comment on appellant’s allegations regarding Ms. Venden. In an August 24, 2007 letter, counsel
argued that the August 13, 2007 decision made little mention of the overburdened workload
issue and it was unclear if the decision was adverse to appellant as it did not include appeal
rights. He argued that the Office had the duty to develop the overwork issue and provide
appellant with appropriate appeal rights. In an undated statement, Ms. Johnson advised that
because appellant was Ms. Venden’s supervisor, the very nature of the position required
instructive and disciplinary interaction with her. She noted that Ms. Venden disagreed with
some of appellant’s actions and filed grievances and EEO complaints but did not believe
Ms. Venden was guilty of harassing appellant. The employing establishment further stated that
because Ms. Venden had an ongoing EEO complaint claim filed against appellant, the employing
establishment could not request that she respond to the Office’s questions. By letter dated
September 28, 2007, the Office asked that the employing establishment respond to appellant’s
allegation that there was an increased workload placed on him by the “every piece every day”
policy, stating that he alleged this resulted in extra duties, and to respond to his allegation that he
had an overburdened workload because insufficient resources were allocated to compensate for
staff shortages, that he had a overburdened workload because he had to respond to grievances
filed by Ms. Venden, and that his workload was heavier than other supervisors. In an undated
statement, Ms. Johnson advised that appellant spoke to her about a heavy workload and asked
that some tasks be transferred to the afternoon supervisor to reduce his workload but noted that
he rarely worked more than eight hours per day. She stated that, with the impact of computers,
some of the duties had changed but the length of time needed to fulfill the duties had not
increased, and noted that appellant performed nonsupervisory duties because he wanted to, not
because he was instructed to and that she had counseled him on time management skills. In an
October 29, 2007 letter, the employing establishment responded, stating that the “every piece
every day” policy was not a new policy, but had always been the goal of the employing
establishment and that there was no factual basis to substantiate his allegation of a burdensome
workload because the branch was adequately staffed and appellant chose to ignore resources
available to him.
By decision dated November 29, 2007, the Office found that appellant had not
established a compensable factor of employment and denied his claim on the grounds that he did
not sustain an injury in the performance of duty. On December 18, 2007 appellant, through his
attorney, requested a hearing, and submitted another subpoena request for Ms. Johnson and a
declaration dated September 22, 2007 in which appellant asserted that her testimony was
necessary because she was aware of the overburdened workload at the employing establishment.
On March 21, 2008 the Office denied appellant’s request for a subpoena, finding that he could
obtain the information by other means.
At the hearing, held on March 28, 2008, Robin Winters, who worked with appellant as a
floating supervisor in 2005 and 2006, testified that appellant always worked on his day off and
more than eight hours daily. She described supervisory duties and stated that she observed
appellant help carriers and had never seen anyone work as hard as appellant. Appellant testified
that he worked his day off and approximately 10 hours each day but was not paid for overtime.
He stated that, due to changes in policy, more duties were placed upon supervisors, specifically
4

mentioning timekeeping duties, and that, when Ms. Venden was a union steward, she filed many
grievances. Appellant noted that Ms. Broadway had only been at the employing establishment
three weeks when, on August 25, 2006, she gave him the letter of instruction that listed 23 items
he was doing wrong. He stated that this made him feel worthless, that he became physically ill
and had to go to the emergency room and was off work for two months, taking FMLA leave.
Appellant submitted an e-mail dated May 1, 2006 in which Ms. Johnson stated that two union
stewards had been targeting appellant for two years.
The employing establishment submitted appellant’s earnings and leave statements for the
years 2004 and 2005 and for pay periods 1 through 18 in 2006, provided a summary chart for the
period from pay period 19 in 2003 through pay period 18 in 2006 showing that appellant
routinely worked more than 40 hours a week, a chart explaining the payroll codes, and
appellant’s Form 50 history from December 12, 1996 to September 12, 1998. In a number of
statements, the employing establishment disputed many of the allegations made by appellant and
Ms. Winters at the hearing. Ms. Summerville stated that she worked with appellant for 10 days
and that the supervisor’s job was fast-paced and required prioritizing and time management
skills. She stated that the “every piece every day” policy had been in place for some time and
disputed that appellant needed 50 to 60 hours a week to get his work done. Ms. Johnson advised
that appellant was never instructed to sort mail and did so of his own accord. She discussed the
responsibilities of the delivery supervisor and stated that appellant often had carrier replacement
assistance from another branch and if appellant worked on his day off, he was paid for his time.
Ms. Johnson opined that he did not practice good time management and acknowledged that the
union had filed many grievances against appellant. Ms. Broadway advised that Ms. Winters did
not work at the branch during her detail there and described the duties of the delivery supervisor,
noting that appellant refused to follow instructions. She noted that appellant worked his day off
on one occasion during her detail and was paid, that staffing was adequate, and that, because
appellant chose to do clerk work, grievances were filed.
By decision dated December 16, 2008, an Office hearing representative affirmed the
November 29, 2007 decision.
LEGAL PRECEDENT
To establish his claim that he sustained an emotional condition in the performance of
duty, appellant must submit the following: (1) medical evidence establishing that he has an
emotional or stress-related disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to his condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to his stress-related condition.1 If a claimant does implicate a factor of employment, the
Office should then determine whether the evidence of record substantiates that factor.2 When the
matter asserted is a compensable factor of employment and the evidence of record establishes the
truth of the matter asserted, the Office must base its decision on an analysis of the medical
evidence.3
1

Leslie C. Moore, 52 ECAB 132 (2000).

2

Dennis J. Balogh, 52 ECAB 232 (2001).

3

Id.

5

Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,4 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under the Federal Employees’ Compensation Act.5
There are situations where an injury or illness has some connection with the employment but
nevertheless does not come within coverage under the Act.6 When an employee experiences
emotional stress in carrying out his or her employment duties, and the medical evidence
establishes that the disability resulted from an emotional reaction to such situation, the disability
is generally regarded as due to an injury arising out of and in the course of employment. This is
true when the employee’s disability results from his or her emotional reaction to a special
assignment or other requirement imposed by the employing establishment or by the nature of the
work.7 Allegations alone by a claimant are insufficient to establish a factual basis for an
emotional condition claim.8 Where the claimant alleges compensable factors of employment, he
or she must substantiate such allegations with probative and reliable evidence.9 Personal
perceptions alone are insufficient to establish an employment-related emotional condition.10
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under the Act.11 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable
employment factor.12
For harassment or discrimination to give rise to a compensable disability, there must be
evidence introduced which establishes that the acts alleged or implicated by the employee did, in
fact, occur. Unsubstantiated allegations of harassment or discrimination are not determinative of
whether such harassment or discrimination occurred. A claimant must establish a factual basis
for his or her allegations that the harassment occurred with probative and reliable evidence.13
With regard to emotional claims arising under the Act, the term “harassment” as applied by the
Board is not the equivalent of “harassment” as defined or implemented by other agencies, such
as the EEO complaint, which is charged with statutory authority to investigate and evaluate such
matters in the workplace. Rather, in evaluating claims for workers’ compensation under the Act,
4

28 ECAB 125 (1976).

5

5 U.S.C. §§ 8101-8193.

6

See Robert W. Johns, 51 ECAB 137 (1999).

7

Lillian Cutler, supra note 4.

8

J.F., 59 ECAB ___ (Docket No. 07-308, issued January 25, 2008).

9

M.D., 59 ECAB ___ (Docket No. 07-908, issued November 19, 2007).

10

Roger Williams, 52 ECAB 468 (2001).

11

Charles D. Edwards, 55 ECAB 258 (2004).

12

Kim Nguyen, 53 ECAB 127 (2001).

13

James E. Norris, 52 ECAB 93 (2000).

6

the term “harassment” is synonymous, as generally defined, with a persistent disturbance,
torment or persecution, i.e., mistreatment by coemployees or workers. Mere perceptions and
feelings of harassment will not support an award of compensation.14
ANALYSIS
When disability results from an emotional reaction to regular or specially assigned work
duties or a requirement imposed by the employment, the disability is deemed compensable.15
Appellant alleged that his claimed condition arose, in part, because he had to handle EEO claims
and grievances and union stewards regarding carrier complaints. The Board finds that the
evidence of record is sufficient to establish that Ms. Venden and others filed the claims and that
appellant had to conduct investigative interviews. Appellant was in the performance of his
regular managerial duties while attending to these duties and they are compensable factors under
Cutler.16 He further alleged that he was overworked, specifically stating that he could not
complete his assigned duties in a regular eight-hour day. The Board has held that overwork,
when substantiated by sufficient factual information to corroborate the claimant’s account of
events, may be a compensable factor of employment.17 While the record contains appellant’s
earnings and leave statements that support appellant’s contentions that he routinely worked more
than 40 hours a week, the employing establishment submitted a number of statements
disagreeing with appellant’s contention that he had an overburdened workload. The Board finds
that the evidence while supportive, is nonetheless controverted and is insufficient to establish
overwork, as a compensable factor. The employing establishment disputed that appellant’s long
hours were due to his job; rather it involved appellant’s doing the craft position duties himself.
Thus, this factor has not been established.
The claimed event on July 16, 2005 is not described with enough specificity for the
Board find that it is compensable. Appellant merely stated that he had a confrontation with a
union steward but there are no statements by any witnesses to the claimed event. Regarding his
contention that he was harassed at the meeting with Ms. Broadway on August 25, 2006 and
inappropriately given a letter of expectations and instructions, the manner in which a supervisor
exercises his or her discretion falls outside the coverage of the Act. This principal recognizes
that a supervisor or manager must be allowed to perform their duties and that employees will at
times disagree with actions taken. Mere disagreement with or dislike of actions taken by a
supervisor or manager will not be compensable absent evidence establishing error or abuse.18
Ms. Broadway explained that appellant was not following established policies and procedures
and that the letter was informational and instructional. Other than to disagree with policies and
procedures, appellant did not submit sufficient evidence to establish that Ms. Broadway acted in

14

Beverly R. Jones, 55 ECAB 411 (2004).

15

Penelope C. Owens, 54 ECAB 684 (2003); see Lillian Cutler, supra note 4.

16

Lillian Cutler, supra note 4.

17

Bobbie D. Daly, 53 ECAB 691 (2002).

18

Linda J. Edwards-Delgado, 55 ECAB 401 (2004).

7

an inappropriate manner. Appellant’s reaction to the meeting and the letter given him must be
considered self-generated and do not constitute compensable factors of employment.19
The majority of appellant’s additional contentions involve his disagreement with policies
and procedures at the employing establishment in that he asserted he was not provided
intervention, disagreed with his assigned start time, policies regarding carrier schedules and
duties, the distribution of work, and the procedures to be followed in processing and delivering
mail, including the “every piece every day” policy. An employee’s emotional reaction to an
administrative or personnel matter is generally not covered by workers’ compensation.20 Where
the evidence demonstrates that the employing establishment either erred or acted abusively in the
administration of personnel matters, coverage may be afforded.21 Perceptions of unfair treatment
are not enough to establish error or abuse. A claimant must submit real proof that management
did in fact commit error or abuse22 and frustration with the policies and procedures of the
employing establishment are administrative matters and are not compensable factors of
employment.23 Appellant did not substantiate any employing establishment error with respect to
its established policies and procedures. In numerous statements, various managers refuted his
allegations and provided reasonable explanations for the actions taken. Appellant therefore
failed to show error or abuse regarding the policies and procedures of the employing
establishment and did not establish these claimed factors as compensable.
Finally, in regard to appellant’s contention that actions by management and the union,
especially Ms. Venden, constituted a pattern of harassment, to constitute harassment under the
act, there must be evidence of a persistent disturbance, torment or persecution.24 Other than the
May 1, 2006 e-mail in which Ms. Johnson stated that two union stewards had been targeting
appellant for two years, he submitted insufficient evidence to substantiate that he was in fact
harassed. The Board finds this brief e-mail is not adequate to support harassment. As noted,
managers provided statements countering his allegations and explaining the basis for the actions
taken. Appellant did not establish as factual a basis for his perceptions of discrimination or
harassment. The evidence suggests that his feelings were self-generated and are not
compensable under the Act.25
As appellant established compensable factors of employment under Cutler, the Office
must base its decision on an analysis of the medical evidence. The case will therefore be
remanded to the Office for this purpose.26 After such further development as deemed necessary,
the Office shall issue an appropriate decision on the merits of this claim.
19

K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 13, 2007).

20

L.S., 58 ECAB 249 (2006).

21

J.C., 58 ECAB 594 (2007).

22

L.S., supra note 20.

23

See William Karl Hansen, 49 ECAB 140 (1997).

24

Beverly R. Jones, supra note 14.

25

See Gregorio E. Conde, 52 ECAB 410 (2001).

26

Tina D. Francis, 56 ECAB 180 (2004).

8

CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the December 16, 2008 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded to the Office for
proceedings consistent with this opinion of the Board.
Issued: June 1, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

